Citation Nr: 0517044	
Decision Date: 06/22/05    Archive Date: 07/07/05

DOCKET NO.  98-10 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to a compensable rating for allergic 
rhinitis/sinusitis.  

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

K. S. Knight, Counsel



INTRODUCTION

The veteran served on active duty from October 1986 to 
November 1989.  

This matter initially comes to the Board of Veterans' Appeals 
(Board) from a February 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.  The veteran's claim is now in the 
jurisdiction of the RO in Honolulu, Hawaii.  

The Board remanded these matters in November 2004.



FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  There is no competent evidence of sinusitis and no 
obstruction of the nasal passages.  

3.  The veteran fails to meet the percentage criteria for a 
total disability rating based on individual unemployability 
due to service-connected disability; there is no evidence of 
record that shows that the veteran is otherwise unemployable 
due to her service-connected disabilities.  



CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for service-
connected allergic rhinitis/sinusitis are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.321, 4.1, 4.2, 4.10, 4.31, 4.97, Diagnostic Codes 
6510-6514; 6522 (2004).

2.  The criteria for assignment of a total disability rating 
based on individual unemployability are not met, and there is 
no evidence to warrant referral for consideration of 
individual unemployability on an extra-schedular basis.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 
and 4.16(a) and (b) (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  

A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will 
seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide 
any evidence in the claimant's possession that pertains 
to the claim.  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).  

In this case, the Board finds that VA provided the veteran 
with the necessary information on the VCAA.  In letters dated 
in January 2002 and June 2003, the RO notified the veteran of 
the information and evidence needed to substantiate her 
claims.  As a result of these letters, the veteran provided 
additional evidence in support of his claims.  

Here, it is noted that the rating decision on appeal which 
denied the veteran's claim was dated in February 1998, prior 
to the enactment of the VCAA.  Obviously, therefore, the 
veteran did not receive a VCAA notice prior to the initial 
rating decision denying her claims.  Nonetheless, the Board 
finds that the lack of such a pre-decision notice is not 
prejudicial to the veteran in this case.  As noted above, the 
VCAA notice was provided by the RO on two occasions, in 
January 2002 and again in June 2003.  The content of the 
notices fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The veteran was advised 
generally to submit all evidence that pertained to her 
claims.  Additionally, in a June 2003 statement, the veteran 
indicated that she had no further evidence to submit in 
support of her claims.  It is also noted that after providing 
the veteran the VCAA notices and affording her the 
opportunity to respond, the RO reconsidered the veteran's 
claims in the November 2003 supplemental statement of the 
case (SSOC).  In summary, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of her claims and to respond to VA notices.  Therefore, the 
Board finds that to decide the appeal at this time would not 
be prejudicial to the veteran.  

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
In this case, the veteran's service medical records are on 
file and the RO obtained all post-service VA medical records 
identified by the veteran.  38 U.S.C.A. § 5103A(c) (West 
2002); 38 C.F.R. § 3.159(c)(2), (3) (2004).  It is noted that 
she has identified no private medical records in connection 
with this appeal.  Moreover, the veteran has been afforded 
pertinent VA medical examinations in connection with her 
claims.  The examination reports provide the necessary 
medical opinions.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary in this case.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2004).

Analysis

Increased rating

Law and Regulations:  Disability evaluations are determined 
by the application of a schedule of ratings which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2004).  Any reasonable doubt regarding the degree of 
disability is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3 (2004).  

The VA rating schedule contains distinctly separate rating 
criteria for rhinitis and sinusitis.  The veteran has been 
provided with both rating criteria.  

Under the criteria for allergic rhinitis, covered under 
Diagnostic Code 6522, a 10 percent rating is warranted where 
there are no polyps, but there is greater than a 50-percent 
obstruction of the nasal passages on both sides or complete 
obstruction on one side.  The maximum evaluation of 30 
percent applies where the evidence demonstrates nasal polyps.  
38 C.F.R. § 4.97, Diagnostic Code 6522 (2004).

Diagnostic Codes 6510 through 6514 pertain to various types 
of sinusitis, each of which is rated pursuant to a general 
formula for sinusitis set forth in the rating schedule 
following Diagnostic Code 6514.  This general rating formula 
for sinusitis applies in all circumstances in which VA is to 
evaluate the severity of sinusitis, no matter what the 
particular diagnosis, and is the most appropriate criteria by 
which to assess any form of sinusitis.  38 C.F.R. § 4.97, 
Diagnostic Codes 6510-6514 (2004).  

Under the general rating formula for sinusitis, encompassing 
Diagnostic Codes 6510 through 6514, a noncompensable 
evaluation contemplates sinusitis detected by X-ray only.  A 
10 percent disability rating is awarded for sinusitis 
manifested by one or two incapacitating episodes per year 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or by three to six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  A 30 percent disability 
rating is awarded for sinusitis manifested by three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or by more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 50 percent disability rating is 
awarded for sinusitis following radical surgery with chronic 
osteomyelitis, or manifested by near constant sinusitis 
characterized by headaches, pain, and tenderness of affected 
sinus, and purulent discharge or crusting after repeated 
surgeries.  

An incapacitating episode of sinusitis is specifically 
defined in the regulations as one requiring bed rest and 
treatment by a physician.  38 C.F.R. § 4.97, Diagnostic Codes 
6510 through 6514.

Turning first to the rating criteria pursuant to Diagnostic 
Code 6522, there is no VA or private medical evidence of 
record indicating greater than 50-percent obstruction of 
nasal passage on both sides, or complete obstruction on one 
side, the requirement for a compensable (10 percent) rating 
under DC 6522.  38 C.F.R. § 4.97, Diagnostic Code 6522.  

The medical findings from a VA examination conducted in 
October 1997 reveal that the veteran had a history of 
allergies to molds, sage, and mite and was being seen by an 
allergist.  She had been planning to get allergy shots for 
the past year.  Her complaints included post nasal drip, 
which was described as clear white with bilateral nasal 
congestion.  The veteran reported that sometimes she had 
frontal pressures and headaches, which improved with Claritin 
medication.  At the time of the examination, the veteran did 
not have acute symptoms, but reported a flare-up of her 
allergy symptoms four to five days earlier.  The veteran 
denied purulent nasal drainage.  Treatments included Claritin 
and allergy shots.  The examiner noted an enlarged turbinate 
on the left nostril and no lesions on the right nostril.  
There was no sinus tenderness and no purulent drainage.  

A VA sinus examination dated in February 2004 showed that the 
veteran occasionally used some Benadryl to relieve her 
symptoms.  She had had some allergy testing and was shown to 
be allergic to mites, mold, rust, sage, and penicillin.  The 
veteran reported that the last time she was treated for true 
sinusitis with antibiotics was in 1997.  She reported that 
her symptoms had improved since she went to Hawaii.  She did 
not use any nasal sprays.  

The examiner noted evidence of sclerae anicteric, that the 
oropharynx was clear, that the nose was pink and moist, and 
that there was no dripping and no boggy mucosa.  The neck was 
supple and there was no lymphadenopathy.  The chest was clear 
bilaterally.  The examiner diagnosed chronic rhinitis with no 
obvious sinusitis at that time with her known allergy 
history.  

Applying the criteria of Diagnostic Code 6522 to the facts of 
this case, the Board finds that, the veteran's disability 
manifested by allergic rhinitis simply is not characterized 
by a 50-percent obstruction of nasal passages on both sides, 
a complete obstruction on one side, or nasal polyps.  Thus, a 
compensable evaluation for the veteran's service-connected 
allergic rhinitis/sinusitis is not warranted.  Specifically, 
per the VA examination report of February 2004, there was no 
evidence of any nasal obstruction in either nasal passage.  
In fact, none of the available objective medical evidence 
indicates nasal obstruction greater than 50-percent in nasal 
passages on both sides, complete obstruction on one side, or 
nasal polyps.  38 C.F.R. § 4.97, Diagnostic Code 6522.  

Moreover, with respect to the rating criteria that pertain to 
sinusitis, during the last VA examination conducted in 
February 2004, there was no indication of sinusitis so as to 
warrant a compensable evaluation pursuant to Diagnostic Codes 
6510-6514.  The veteran herself reported that the last time 
she was treated with antibiotics for true sinusitis was in 
1997 and that her symptoms had improved since she had gone to 
Hawaii.  Thus, there has been no medical or lay evidence of 
incapacitating or non-incapacitating episodes of sinusitis so 
as to warrant a compensable evaluation.  38 C.F.R. § 4.97, 
Diagnostic Codes 6510-14.  

As such, the preponderance of the evidence simply does not 
show that the service-connected allergic rhinitis/sinusitis 
meets the criteria for a compensable disability evaluation 
under any of the applicable diagnostic codes.  Hence, the 
preponderance of the evidence is against the veteran's claim 
of entitlement to a compensable disability evaluation for 
allergic rhinitis/sinusitis.  Under these circumstances, 
there is no basis for reasonable doubt.  38 U.S.C.A. §§ 
5103A, 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Total rating based on individual unemployability

Law and Regulations: Pertinent regulations provide that total 
disability ratings may be assigned, where the schedular 
rating is less than total, when the disabled person is, in 
the judgment of the rating agency, unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disability, provided that, if there is only one 
such disability, the disability shall be rated at 60 percent 
or more, and that, if there are two or more disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional service-connected 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341(a), 4.16(a) (2004).  

For the above purpose of one 60 percent disability, or one 40 
percent disability in combination, the following will be 
considered as one disability: (1) Disabilities of one or both 
upper extremities, or of one or both lower extremities, 
including the bilateral factor, if applicable, (2) 
disabilities resulting from common etiology or a single 
accident, (3) disabilities affecting a single body system, 
e.g. orthopedic, digestive, respiratory, cardiovascular-
renal, neuropsychiatric, (4) multiple injuries incurred in 
action, or (5) multiple disabilities incurred as a prisoner 
of war.  

The regulation further provides that the existence or degree 
of nonservice-connected disability or disabilities or 
previous unemployability status will be disregarded where the 
aforementioned percentage for the service-connected 
disability is met and, in the judgment of the rating agency, 
the service-connected disability renders the veteran 
unemployable.  Id.  Further, rating boards shall submit to 
the Director, Compensation and Pension Service, for 
extraschedular consideration, all cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards noted above.  38 
C.F.R. § 4.16(b) (2004).

The veteran has been on disability retirement since 1997.  
She claims entitlement to a total rating based on individual 
unemployability due to her service-connected disabilities.  
As noted herein, the veteran would be entitled to a total 
rating based on individual unemployability, once the 
percentage requirements are met, where the evidence supports 
that the service-connected disability renders the veteran 
unemployable.  38 C.F.R. §§ 3.340, 3.341(a), 4.16(a); Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

In this case, the percentage requirements are not met.  The 
total combined rating for the veteran's service-connected 
disabilities amounts to 40 percent effective from August 18, 
1997.  38 C.F.R. §§ 3.340, 3.341(a), 4.16(a).  The veteran's 
service-connected disability of L5-S1 bilateral spondylosis 
with grade I spondylolisthesis is rated at 10 percent, her 
service-connected degenerative joint disease and degenerative 
disc disease of the cervical spine is rated at 20 percent, 
and her service-connected left adductor strain with extension 
of the left knee is rated at 10 percent, for a total of a 
40 percent evaluation.  Her service-connected disabilities of 
right adductor strain and allergic rhinitis/sinusitis are 
rated at zero percent.  Nonetheless, the pertinent law and 
regulations provide that all veterans who are unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated 
totally disabled.  38 C.F.R. § 4.16(b).  The veteran's 
service-connected disabilities, employment history, 
educational and vocational attainment, and all other factors 
having a bearing on the issue must be considered.  38 C.F.R. 
§ 4.16(b). 

The Board concludes, however, that the veteran is not 
rendered unemployable due to her service-connected 
disabilities.  The Office of Personnel Management (OPM) 
determined that the veteran was eligible for disability 
retirement in 1997.  The record shows, however, that such 
finding was premised primarily on a diagnosis of chronic 
tension myalgia with referral patterns to the veteran's right 
jaw, arms, and hands, which is a nonservice-connected 
disability.  The veteran has not alleged that her service-
connected left knee disability affected her ability to work, 
and the record does not speak to impairment of her left knee 
as a contributing factor to her unemployability.  Although 
the veteran's lumbosacral strain, sacroiliac joint arthritis, 
and degenerative disorders affecting the cervical spine are 
noted as contributing to the veteran's disabling symptoms at 
work, the record shows that it is her nonservice-connected 
disabilities primarily that rendered her disabled and 
eligible for disability retirement.  

In particular, in the documents associated with the 
application for retirement disability, Aidan M. Clarke, M.D., 
provided statements and medical records dated from 1996 to 
1997 that relate to the veteran's musculoskeletal and 
neuromuscular symptoms.  In an August 1996 statement, for 
example, Dr. Clarke noted that the veteran's chronic tension 
myalgia with referral patterns to the right jaw, arms, and 
hands were "industrially exacerbated," whereas her 
lumbosacral strain with underlying spondylolisthesis and her 
left-sided sacroiliac joint arthritis were "non-
industrial."  In a recitation of her past medical history, 
Dr. Clarke indicated that the veteran worked as an editor for 
the Department of the Navy and had a chronic condition termed 
"tension myalgia."  She was noted to have a relatively mild 
condition with minimal disability.  She was also noted to 
have had cervical degeneration, but Dr. Clarke noted that it 
was not work related and likely nothing more than a normal 
variation for her age.  Dr. Clarke also noted that the 
spondylolisthesis was not symptomatic and also not related to 
her work.  The veteran's sacroiliac joint problem was also 
noted as not related to her work.  

In the VA spine examination report dated in February 2004, 
the examiner recited the veteran's history of 
spondylolisthesis, chronic low back pain, and degeneration of 
the cervical spine.  The examiner noted the veteran's 
diagnosis of C5-C6 disc space narrowing in 1989, at which 
time she also complained of muscular back pain and was given 
physical therapy.  The veteran reported that her back 
problems began in service when she was running down a hill 
during training.  The examiner noted that additionally, the 
veteran appeared to have had a problem with hamstring 
tendonitis, which might have also started at that time.  The 
veteran also reported that she was doing a lot of computer 
work when she was in Panama, and also told of a time when she 
was holding a M16 rifle and started to have pain in her neck.  
That was reportedly the onset of her neck symptoms.  

With respect to her low back pain, the veteran complained of 
pain that radiated into the buttock and caused her left leg 
to be restless, but not numb or tingly.  She reported that 
her symptoms could start up with sitting, standing, or lying 
down for an extended period of time and that she woke up four 
to five times per night to change positions before she could 
settle back down to sleep.  The deep ache in her back could 
last for several days, but her exacerbations were mostly 
sharp pain that lasted one or two hours if she stepped the 
wrong way.  As to the intensity, the veteran reported that 
her pain tended to go from 2 to 3/10 in the morning to 7 to 
8/10 in the evening.  With flare-ups, she reported that the 
intensity went from about 5 in the morning to 8 in the 
evening.  Other than Flexeril, she reported that medications 
were not helpful.  The veteran reported that she tried to 
avoid things that caused her to sit or stand for long periods 
of time.  She tended to go for a walk or loosen herself up to 
feel better.  

The veteran reported that now that she was not working, her 
low back symptoms flared up two to three times per week with 
sharp pain that lasted for about an hour.  When that 
happened, it was harder to sleep, sit, concentrate, and she 
had to lie down more often.  The veteran stated that she 
brought a cane along for extended walks, but that she 
normally did not use one.  She reported that she wore a back 
brace and that she was able to walk two to three miles per 
day to keep her back loose.  She did not have a history of 
unsteadiness or falls and no high level of trauma.  The 
veteran reported no prior back surgery, but noted that 
functionally, her symptoms limited her in that she was no 
longer working.  She was also limited in her ability to shop 
and clean.  The veteran reported that she had been on 
disability retirement since 1997.  

The examiner noted a constellation of symptoms associated 
with the veteran's impairment of the neck, such as dizziness 
and nausea, concentration problems, and problems of radiation 
of pain to her right hand primarily, but also on her left.  
The veteran reported dropping her keys and other items, that 
she had lost dexterity, and had a little bit of pain 
radiating to her shoulder and back with some associated 
headaches.  The onset of her symptoms was triggered by 
looking up or down, right or left and holding that position.  
The duration of the pain could be a half hour if she just did 
a short thing to cause it to come on, but if she tried to 
read a book and look down for a long period of time, the 
veteran reported that she was off for the rest of the day.  
As to the intensity of the pain, it was at about 3, but at 
its worst, it went to 7.  

As to her other symptoms, however, such as nausea, dizziness, 
loss of dexterity, and lack of concentration, they went from 
0 when she had no problems up to 9 or 10 when she had 
symptoms.  She tried treatments such as positioning her neck 
in the proper spot and keeping it there, and took Flexeril to 
help her neck and back if she had troubles sleeping.  The 
veteran reported that her neck symptoms flared up two or 
three times per day and looking at an odd angle, or shopping 
or reading tended to set them off.  Flaring of her neck 
limited her desire to do things, as she had to lie down and 
wait for the dizziness to go away.  She was not using her 
neck brace or any other appliance.  She had never had 
surgery, but had had epidural injections in her neck and 
back.  The examiner noted that the neck limited the veteran 
with physical activities, such as jogging.  She reported that 
she was unable to play the guitar, could not sit and read a 
book or use the computer, and noted that her athletic 
activities were limited.  

The examiner examined the lumbosacral spine first and noted 
mild tenderness to palpation in her lower lumbar spine, but 
the examiner noted that he did not feel a step off.  Range of 
motion was 80 degrees of flexion, 30 degrees of bending to 
the right and left, 20 degrees of twisting to the right and 
left, and 25 degrees of extension in her back.  There was no 
evidence of painful motion, spasms, or weakness.  The veteran 
did have some mild tenderness, her posture was normal, there 
was no fixed deformity, and she had normal musculature of the 
back.  Neurological examination of the lower extremities 
revealed good 5/5 strength overall and sensory examination 
was normal.  The reflexes in her quadriceps and Achilles 
tendon were equal bilaterally.  

With regards to the veteran's cervical spine, range of motion 
was 20 degrees of flexion, 15 degrees of tipping her head to 
the right and to the left, 45 degrees of rotating her neck to 
the right and to the left, and 25 degrees of extension.  The 
examiner noted that it was expected that motion of her 
cervical spine and lumbosacral spine would be reduced in half 
with flare-ups.  The veteran did not have any postural 
abnormalities, no fixed deformity, and no abnormality of the 
musculature of her neck.  Sensory examination was normal.  
The veteran had normal and symmetric test to manual strength 
testing in her hand flexors, finger abductors, deep thumb 
flexor, thumb extension, and her biceps, triceps, deltoid, 
and supraspinatus and infraspinatus, as well as her 
subscapularis, were all with normal strength and equal 
bilaterally.  Reflexes of the biceps were normal at 3/5 and 
equal bilaterally, triceps were normal at 2/5 and equal 
bilaterally, and the veteran's brachioradialis reflexes were 
also 2/5 and equal bilaterally.  

In reviewing the x-ray studies of the veteran's neck and 
back, her low back revealed grade I spondylolisthesis.  Based 
on the description from prior x-ray studies, the examiner 
noted that there was no sense of additional displacement of 
the spondylolisthesis.  With regards to her neck, the 
examiner noted some mild degenerative disc disease in the 
lower cervical spine and mild loss of disc space at the C5-6 
and C6-7 levels.  The remaining discs were normal.  The 
examiner remarked that the record documents that the veteran 
has had trouble with her neck and back since service.  The 
examiner noted that findings on x-ray studies in service were 
somewhat the same as those found currently.  

In the examination report dated in February 2004 associated 
with the veteran's service-connected rhinitis and sinusitis 
disability, at the time of that examination, part, the 
veteran reported that she worked as a technical editor for a 
field magazine and that she had disability retirement since 
July 1997.  The examiner provided a recitation of the medical 
history associated with the veteran's service-connected back 
and neck problems.  The veteran reported that as to her 
symptoms associated with degenerative arthritis of the 
cervical spine with radiating pain into her shoulders, and 
bilateral spondylolisthesis, she had difficulties sitting for 
more than 5 to 10 minutes, could only stand for 10 minutes, 
and avoided exacerbating her symptoms with longtime sitting 
or standing.  If she turned too fast, the veteran reported 
that she got dizzy and nauseous.  She reported that with her 
low back pain, she would get pain or numbness, and tingling 
down in her buttock and legs.  She did not "really drive."  
She reported that her mother did the driving now.  The 
veteran could only do minimal keyboarding, did not use the 
computer mouse, and did no writing with pen and paper.  She 
walked one to two times per day because that helped her with 
her symptoms.  The examiner reported the ranges of motion as 
above, and noted minimal limitations in the veteran's ranges 
of motions.  The examiner noted that the veteran tried to 
avoid all aggravating factors and used nonsteroidals and 
muscle relaxants occasionally as needed for pain.  

The rating board did not refer this case for extraschedular 
consideration.  The Board has also considered whether the 
case should be referred to the Director of the VA 
Compensation and Pension Service for extraschedular 
consideration, but concludes that this case presents no 
unusual or exceptional circumstances that would justify a 
referral of the total rating claim to the Director of the VA 
Compensation and Pension Service for extraschedular 
consideration.  There is no evidence of anything out of the 
ordinary, or not average, in the veteran's situation so as to 
warrant a referral.  

There is no question that the veteran's service-connected 
conditions affect her abilities to some degree, but there is 
no evidence that she is unable to perform light or medium 
duty work, or some other type of substantially gainful 
employment as a result of these service-connected conditions.  
No medical professional has ever stated that the veteran's 
service-connected disorders affect her ability to maintain 
employment; rather, the record supports that it is her 
chronic disability manifested by myalgias that have primarily 
affected her ability to maintain employment.  Moreover, the 
examiner recently stated that the veteran's symptoms 
associated with her neck and back have remained somewhat 
static since service, noting no particular changes.  Despite 
the veteran's complaints regarding impairment of her neck and 
back, the examiner noted no postural abnormalities, no 
deformity, and no abnormality of the musculature of her neck.  
The senses were normal, as was strength testing in the 
veteran's hand flexors, finger abductors, deep thumb flexor, 
thumb extension and her biceps, triceps, deltoid and 
supraspinatus and infraspinatus, and subscapularis were all 
noted as normal.  Reflexes otherwise were also normal and 
equal bilaterally.  Impairment attributable to the veteran's 
service-connected cervical and lumbar disabilities was noted 
as mild, with no apparent additional displacement of the 
spondylolisthesis.  

Additionally, in consideration of the veteran's employment 
history, educational and vocational attainment, and all other 
relevant factors, on her application for a total rating based 
on individual unemployability, the veteran indicated that she 
completed four years of college and had additional training 
in Spanish language and electronic warfare signal 
intelligence prior to becoming disabled.  She worked as a 
technical writer and editor from August 1991 to July 1997 on 
a full-time basis, but reported that she lost over 200 days 
from work due to her disabilities.  She also noted that in 
1992 and 1995, she stopped working for a period of four to 
six weeks because she was not allowed to work at those times.  
38 C.F.R. § 4.16(b).  

For a veteran to prevail on a claim for a total compensation 
rating based on individual unemployability, the record must 
reflect some factor, which takes this case outside the norm.  
The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment, but the ultimate question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether the veteran 
can find employment.  Van Hoose v. Brown, 4 Vet. App. at 361.  
In determining whether unemployability exists in this case, 
consideration has been given to the veteran's level of 
education, special training and previous work experience, but 
not to age or to any impairment caused by her non-service-
connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 
(2004).  Nonetheless, the record does not support that the 
veteran is rendered unemployable by virtue of her service-
connected disabilities.  

The medical evidence demonstrates that the veteran's service 
connected disabilities do not preclude her from securing or 
following a substantially gainful employment.  The medical 
evidence as indicated herein shows disability manifested in 
the lumbosacral and cervical spine with symptoms of pain, 
some limitations in range of motion, but no objective 
evidence of pain on motion, and occasional flare-ups of her 
symptoms.  Undoubtedly, these disabilities limit the 
veteran's employment options, but the record does not support 
her claim that she is unable to work due to her service-
connected disabilities.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim for TDIU must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to a compensable rating for service-connected 
allergic rhinitis/sinusitis is denied.  

Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities is 
denied.



	                        
____________________________________________
	JAMES L. MARCH 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


